 Case 3:19-cv-00811-C-BK Document 18 Filed 11/23/20                         Page 1 of 1 PageID 141



                          IN THE LINITED STATES DISTzuCT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

IVAN VETCHER.                                       )
                                                    )
                        Plaintifl                   )
                                                    )
                                                    )
                                                    )
LINKNOWN IMMIGRATIONS AND                           )
CUSTOMS ENFORCEMENT                                 )
SUPERVISORS, el a/.,                                )
                                                    )
                        Defendants.                 )   Civil Action No. 3:19-CV-811-C-BK

                                                ORDER

        Before the court are the Findings, conclusions, and Recommendation of the United

States Magistrate Judge therein advising the Court that this      civil action should be dismissed with

prejudice for failure to state a claim.r

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none.   It is therefore ORDERED that the Findings, conclusions, and Recommendation

are hereby   ADOPTED      as the   findings and conclusions of the court. For the reasons stated

therein, Plaintiffs claims are hereby DISMISSED with prejudice'

        So ORDERED rni, QJ'            lurof   November, 2020.




                                                             CU        CS
                                                  SE     R             STATE      DI     CT JUDGE


      I Plaintiffhas failed to file objections to the Magistrate Judge's Findin    Conclusions, and
Recommendation and the time to do so has now expired.
